Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimura (10,889,012) in view of Christoph et al (10,393,505).
The device as claimed is substantially disclosed by Morimura with a tool cutting edge measuring device 46 mounted to a machine tool, the machine tool being capable of relatively positioning a tool post in a Z-axis direction as a spindle axial direction and an X-axis direction as a moving direction for cutting a workpiece in a radical direction (20 produces movement in Z and X directions), the X-axis direction being orthogonal to the Z-axis direction, the tool cutting edge measuring device comprising: contact type sensors 46 configured to measure cutting edge positions of tools in a machining chamber; and an arm 42 movable between an advance position and a retracted position, the arm advancing into the machining chamber at the advance position, the arm retracting from the machining chamber at the retracted position (figures 1-3), but lacks the arm has distal ends provided with two branching units branched into the X- 
Christop et al teaches using an arm 10 with distal ends provided with two branching units 8 branched into the X- axis direction and the Z-axis direction at the advance position, and the sensors are mounted to the respective branching units (figures 4a and 7e) as an alternative to a single sensor end to provide additional sensors in different orientations.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the single sensor arm of Morimura have at least an additional sensor with the sensor extending in orthogonal directions as taught by Christop et al to provide additional sensors in different orientations to provide a more diverse sensor arrangement to quickly measure the tool from various directions.
With respect to claim 2 the combination of Morimura in view of Christoph et al discloses one of the sensors is configured to measure an inner diameter machining tool of the workpiece, and another sensor is configured to measure an outer diameter machining tool of the workpiece (the sensor of Morimura is configured to measure inner and outer diameters, in addition, with the addition of the second sensor as taught by Christoph et al the sensors are configured to measure inner and outer diameters.
With respect to claim 3 the combination of Morimura in view of Christoph et al discloses a machine tool capable of relatively positioning a tool post in a Z-axis direction as a spindle axial direction and an X-axis direction as a moving direction for cutting a workpiece in a radical direction, the X-axis direction being orthogonal to the Z-axis direction (Morimura).
With respect to claim 4 the combination of Morimura in view of Christoph et al discloses a machine tool capable of relatively positioning a tool post in a Z-axis direction as a spindle axial direction and an X-axis direction as a moving direction for cutting a workpiece in a radical direction, the X-axis direction being orthogonal to the Z-axis direction (Morimura).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855